*323ORDER
LEAH D. DADE of PISCATAWAY, who was admitted to the bar of this State in 1990, having pleaded guilty to second-degree theft by deception in violation of N.J.S.A. 2C:20-4, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-6(b), LEAH D. DADE is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against her, effective immediately and until the further order of this Court; and it is further
ORDERED that LEAH D. DADE be restrained and enjoined from practicing law during the period of her suspension; and it is further
ORDERED that LEAH D. DADE comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.